                                                                      Case 2:19-cv-01925-JCM-DJA Document 41 Filed 08/13/20 Page 1 of 2



                                                                1 Marquis Aurbach Coffing
                                                                  Chad F. Clement, Esq.
                                                                2 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                3 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  cclement@maclaw.com
                                                                6 jmoser@maclaw.com
                                                                    Attorneys for Defendant Richland
                                                                7   Holdings, Inc. d/b/a AcctCorp of
                                                                    Southern Nevada
                                                                8
                                                                                             UNITED STATES DISTRICT COURT
                                                                9
                                                                                                   DISTRICT OF NEVADA
                                                               10
                                                                  SHAFIQUE AHMED, and MAYRA                    Case Number: 2:19-cv-01925-JCM-DJA
                                                               11 MUNOZ on behalf of themselves and all
MARQUIS AURBACH COFFING




                                                                  others similarly situated;
                                                               12                                               STIPULATION AND ORDER TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                Plaintiffs,   EXTEND DEFENDANT'S DEADLINE
                                                               13                                            TO RESPOND TO PLAINTIFFS’ FIRST
                                Las Vegas, Nevada 89145




                                                                          vs.                                       AMENDED COMPLAINT
                                  10001 Park Run Drive




                                                               14
                                                                  RICHLAND HOLDINGS, INC., d/b/a
                                                               15 ACCTCORP OF SOUTHERN NEVADA, a
                                                                  Nevada Corporation, and JOHN DOES 1-10               (FIRST REQUEST)
                                                               16
                                                                                                Defendant.
                                                               17

                                                               18

                                                               19          Plaintiffs Shafique Ahmed and Mayra Munoz (together, “Plaintiffs”) and Defendant
                                                               20 Richland Holdings, Inc. dba AcctCorp of Southern Nevada (“AcctCorp”), by and through

                                                               21 their respective counsel of record, hereby stipulate and agree as follows:

                                                               22          1.     On or about July 27, 2020, this Court entered an Order [ECF No. 38],
                                                               23 granting Plaintiffs’ Motion for Relief from Judgment and to Reopen Case [ECF No. 35],

                                                               24 granting Plaintiffs’ Motion for Leave to Amend Complaint [ECF No. 29], and denying

                                                               25 without prejudice Defendant’s Motion for Attorney Fees [ECF No. 27], ordering that

                                                               26 Plaintiffs were to file the proposed amended complaint [ECF No. 29-1].

                                                               27 / / /
                                                                                                            Page 1 of 2
                                                                                                                               MAC:14665-019 4115394_1 8/11/2020 5:16 PM
                                                                     Case 2:19-cv-01925-JCM-DJA Document 41 Filed 08/13/20 Page 2 of 2



                                                                1            2.     Plaintiffs complied, filing the First Amended Complaint [ECF No. 39]
                                                                2 (“FAC”) on that same date, July 27, 2020, making AcctCorp’s deadline to respond thereto,

                                                                3 pursuant to FRCP 15(a)(3), August 10, 2020.

                                                                4            3.     The Parties have agreed, by and through counsel, to extend AcctCorp’s
                                                                5 deadline to the FAC to and including August 21, 2020.

                                                                6            4.     This is the first request for such extension and is not made for purposes of
                                                                7 delay.

                                                                8            IT IS SO STIPULATED.
                                                                9 Dated this 11th day of August, 2020.              Dated this 11th day of August, 2020.
                                                               10         MARQUIS AURBACH COFFING                          GESUND & PAILET, LLC
                                                               11
MARQUIS AURBACH COFFING




                                                                    By:          /s/ Jared M. Moser                 By: /s/ Keren E. Gesund
                                                               12         Chad F. Clement, Esq.                        Keren E. Gesund, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                                          Nevada Bar No. 12192                         Nevada Bar No. 10881
                                                               13         Jared M. Moser, Esq.                         Richard Small, Esq.
                                Las Vegas, Nevada 89145




                                                                          Nevada Bar No. 13003                         Nevada Bar No. 7183
                                  10001 Park Run Drive




                                                               14         10001 Park Run Drive                         5550 Painted Mirage Rd., Ste. 320
                                                                          Las Vegas, Nevada 89145                      Las Vegas, NV 89149
                                                               15         Attorneys for Defendant
                                                                                                                           HOROWITZ,         HOROWITZ,                    &
                                                               16                                                          ASSOCIATES
                                                                                                                           O. Randolph Bragg, Esq.
                                                               17                                                          Admitted Pro Hac Vice
                                                                                                                           25 E. Washington St., Ste. 900
                                                               18                                                          Chicago, IL 60602
                                                               19                                                          Attorneys for Plaintiffs
                                                               20

                                                               21
                                                                                                              ORDER
                                                               22
                                                                             IT IS HEREBY ORDERED this ____            August
                                                                                                       13th day of ______________, 2020.
                                                               23

                                                               24

                                                               25                                                UNITED STATES MAGISTRATE JUDGE
                                                               26

                                                               27
                                                                                                             Page 2 of 2
                                                                                                                                   MAC:14665-019 4115394_1 8/11/2020 5:16 PM
